              Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                      Desc
                                                       Main Document    Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

PETER C. ANDERSON
UNITED STATES TRUSTEE
Katherine C. Bunker, Bar No. 240593
Trial Attorney
OFFICE OF THE UNITED STATES TRUSTEE
915 Wilshire Boulevard, Suite 1850
Los Angeles, California 90017
Telephone: (213) 894-3326 Fax: (213) 894-0276
Email: kate.bunker@usdoj.gov


         Individual appearing without an attorney
         Attorney for: United States Trustee

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY  DIVISION
                                                                                 DIVISION

    In re:                                                                      CASE NO.: 1:20-bk-11134-VK
                                                                                CHAPTER: 11
    Helping Others International, LLC,

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                                Application for Order Setting Hearing on
                                                                                Shortened Notice [LBR 9075-1(b)]
                                                                  'HEWRU V


PLEASE TAKE NOTE that the order titled Order Granting Application and Setting Hearing on Shortened Notice


was lodged on (date)           07/13/2020          and is attached. This order relates to the motion which is docket number 15 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
          Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                       Desc
                                                   Main Document    Page 2 of 8

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Peter C. Anderson
 UNITED STATES TRUSTEE
 Kenneth M. Misken
 Assistant United States Trustee
 Katherine C. Bunker, Bar No. 240593
 Trial Attorney
 OFFICE OF THE UNITED STATES TRUSTEE
 915 Wilshire Blvd., Suite 1850
 Los Angeles, CA 90017
 Telephone: (213) 894-3326
 Facsimile: (213) 894-0276
 E-mail: kate.bunker@usdoj.gov

     Individual appearing without attorney
     Attorney for: United States Trustee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

 In re:                                                                      CASE NO.: 1:20-bk-11134-VK
                                                                             CHAPTER: 11
  HELPING OTHERS INTERNATIONAL, LLC,
                                                                             ORDER:
                                                                                    GRANTING APPLICATION AND SETTING
                                                                                    HEARING ON SHORTENED NOTICE
                                                                                    DENYING APPLICATION FOR ORDER
                                                                                    SETTING HEARING ON SHORTENED
                                                                                    NOTICE
                                                                                             [LBR 9075-1(b)]
                                                              Debtor(s).

 Movant (name): UNTED STATES TRUSTEE



1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. Title of motion: U.S. Trustee’s Motion for the Appointment of a Chapter 11 Trustee Pursuant to 11 U.S.C. § 1104,
       or in the alternative, Motion Under 11 U.S.C. § 1112(b) to Convert Case

    b. Date of filing of motion: July 13, 2020

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: July 13, 2020

3. Based upon the court’s review of the application, it is ordered that:

    a.        The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.        The Application is granted, and it is further ordered that:

          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                       Desc
                                                 Main Document    Page 3 of 8


        (1)         A hearing on the motion will take place as follows:


                Hearing date:                               Place:
                Time:                                           255 East Temple Street, Los Angeles, CA 90012
                                                                21041 Burbank Boulevard, Woodland Hills, CA 91367
                Courtroom:
                                                                3420 Twelfth Street, Riverside, CA 92501
                                                                411 West Fourth Street, Santa Ana, CA 92701
                                                                1415 State Street, Santa Barbara, CA 93101

        (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                    persons/entities listed:

                (A) Deadlines:                         (B) Persons/entities to be provided with telephonic notice:
                Date:

                Time:

                                                                See attached page
                                                       (C) Telephonic notice is also required upon the United States trustee


        (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                    served upon all persons/entities listed using:       one of the methods checked         all of the
                    methods checked

              (A)        Personal Delivery             Overnight Mail                First class mail               Facsimile*              Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written notice and a copy of this
                                                           order:
                Date:

                Time:


                                                                See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                       Desc
                                                 Main Document    Page 4 of 8

        (4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                  must be served on all persons/entities listed using:        one of the methods checked      all of the
                  methods checked
              (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*     Email*

                (B) Deadlines:                         (C) Persons/entities to be served with motion, declarations, supporting
                                                           documents:
                    Date:

                    Time:


                                                              See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (no electronic service permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

                    no later than the deadlines given, written opposition to the motion must be filed with the court and
                    served upon all persons/entities listed using:     one of the methods checked          all of the methods
                    checked
              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                    Date:                                  -- movant’s attorney (or movant, if movant is not represented by an
                                                              attorney)
                    Time:




                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

                    no later than the deadlines given, a written reply to an opposition must be filed with the court and
                    served on all persons/entities listed using:        one of the methods checked           all of the methods
                    checked

              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                       Desc
                                                 Main Document    Page 5 of 8

                (B) Deadlines:                         (C) Persons/entities to be served with written reply to opposition:
                 Date:                                     -- All persons/entities who filed a written opposition

                 Time:


                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s Copy personally delivered to chambers
                                                              (see Court Manual for address)


        (7)       Other requirements:




        (8)       No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge’s chambers:

                         at least 2 days before the hearing.

                         no later than:        Date:                               Time:



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                        ###




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 1:20-bk-11134-VK                   Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31                                      Desc
                                                 Main Document    Page 6 of 8



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
915 Wilshire Blvd., Ste. 1850
Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   07/13/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,07/13/2020       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                   07/13/2020
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/13/2020            Gabriel Rodriguez                                                      /s/ Gabriel Rodriguez
Date                       Printed Name                                                       Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 1:20-bk-11134-VK         Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31   Desc
                               Main Document    Page 7 of 8




BY NOTICE OF ELECTRONIC FILING                  SERVED BY U.S. MAIL

•Katherine Bunker kate.bunker@usdoj.gov          See attached
•Todd J Cleary lawofficetoddcleary@gmail.com,
cleary1@pacbell.net;
clearytr44952@notify.bestcase.com
•Lori E Eropkin leropkin@laklawyers.com,
nlessard@laklawyers.com;
smcfadden@laklawyers.com
•Lawrence C Meyerson lcm@lcmplc.com
• United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
•Maurice Wainer mrwainer@aol.com,
daniel@swmfirm.com;mrwainer@swmfirm.com
•Larry D Webb Webblaw@gmail.com,
larry@webblaw.onmicrosoft.com
                  Case 1:20-bk-11134-VK              Doc 16 Filed 07/13/20 Entered 07/13/20 15:16:31 Desc
                                                     Helping
                                                      Main Others International,
                                                             Document            LLC 8 of 8
                                                                              Page          San Fernando Valley Division
                                                     139 S Beverly Dr                                     21041 Burbank Blvd,
                                                     Beverly Hills, CA 90212-3032                         Woodland Hills, CA 91367-6606



Ahn Thy Song Nguyen,Trustee                          American Financial Center Inc.                       American Financial Center, Inc.
Mother Nature Trust                                  c/o Mark R. Crittenden, Reg. Agent                   c/o Lori E. Eropkin
9938 Bolsa Avenue                                    14390 Ventura Blvd., Suite 320                       Levinson Arshonsky & Kurtz LLP
Ste 211                                              Sherman Oaks, CA 91423-2756                          15303 Ventura Blvd., Suite 1650
Orange, CA 92863                                                                                          Sherman Oaks, CA 91403-6620

Gallarzo Cartier                                     Internal Revenue Service                             (p)LOS ANGELES COUNTY TREASURER AND TAX COLLE
2818 Allesandro St.                                  P.O. Box 7346                                        ATTN BANKRUPTCY UNIT
Los Angeles, CA 90039-3405                           Philadelphia, PA 19101-7346                          PO BOX 54110
                                                                                                          LOS ANGELES CA 90054-0110


Lawrence C Meyerson                                  Prominence Capital Partners Ltd                      Sarah Panuco
A Professional Law Corporation                       974 Sandstone Drive                                  30078 Wales Ct
5521 Mission Rd Ste 399                              Glendora, CA 91740-5392                              Menifee, CA 92584-5607
Bonsall, CA 92003-2518


United Lender LLC                                                                                         Western Fidelity Associates LLC
3635 S. Fort Apache Road                                                                                  dba Western Fidelity Trustees
Suite 200-202                                                                                             1222 Crenshaw Boulevard Suite B
Las Vegas, NV 89147-3403                                                                                  Torrance, CA 90501-2496


Wooshies Inc.
3635 S. Fort Apache Road
Suite 200-202
Las Vegas, NV 89147-3403




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


LOS ANGELES COUNTY TREASURER AND TAX COLLECT
PO BOX 54110
LOS ANGELES, CA 90054-0110




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      (u)INTERESTED PARTY                                  (u)Amsterdam Nouveau Trust
